The defendant in this case was charged with having violated the person of a 10 year old girl by feeling of her person in a vulgar and indecent manner and against her will, and the evidence for the state makes out the case in such detail as to warrant the remark of the solicitor, as a conclusion from the evidence, that defendant was a moral pervert, and, it being in evidence that defendant was a married man, the court did not err in overruling defendant's motion to exclude the remark. The other remarks of the solicitor were on motion excluded.
The defendant having been arrested at the complaint of the child, on a description of a man given by her, it was proper for the state to show by the officer that he took defendant to the home of the child, that she might see him. Besides, this testimony was already in without objection. Franklin v. State,18 Ala. App. 374, 92 So. 526.
Proper predicate having been laid, statements of an incriminating nature were properly admitted. 4 Michie's Dig. p. 175, par. 251 (3).
The fact that when defendant was out of employment he stayed at home most of the time was immaterial and properly excluded.
The question asked defendant on cross-examination, "After they identified you and after you were tried, didn't you turn to Judge Thorington and say, `Judge, what they say is true; I am guilty'?" was admissible on cross-examination to show an admission of guilt, and, if denial was made as a predicate for impeachment purposes, by the testimony of those who were present at the trial in the inferior court.
The fact that defendant was not represented by counsel in the inferior court was testimony in the interest of defendant and of which he could not complain. Besides, this testimony had already and was afterwards given without objection.
As to what Pauline Solomon testified to in the inferior court with reference to the identification of defendant would as an independent fact have been inadmissible, but, in the connection in which it was given, it became a part of the admission of defendant of his guilt. In other words, this evidence discloses an accusation made by the little girl in the presence of defendant and his admission of its truth, which, if true, was material and proper. *Page 189 
The original warrant was admissible as tending to fix the time at which the crime was committed.
Much has been said in brief of counsel in criticism of the testimony of Judge Thorington, judge of the inferior court, before whom this defendant was first tried, and of the testimony of Avant, the city detective making the arrest, both of whom testified to unqualified confessions of defendant made at different times. There is nothing in the testimony to warrant the criticism or to indicate a motive in giving their testimony other than that of officers of the law in the discharge of their duty. The one is a judicial officer, learned in the law, elected by the people, and sworn to uphold the Constitution and laws of the state. The other is not the ordinary hired detective, whose livelihood depends on convictions obtained by his efforts and testimony, but is selected by the city government as a man worthy and courageous enough to guard the welfare of the people of the community. We see no just ground for criticizing the testimony of these two officers, and each of the confessions testified to by them, being based upon proper predicates, was admissible in evidence. 4 Michie's Dig. 175, par. 251 (4).
The written charges requested by defendant and refused to him, when asserting correct propositions of law, were amply covered by the written charges given and the oral charge of the court.
The various written charges asking affirmative instruction on the evidence were properly refused.
A charge, "If there is a reasonable supposition of defendant's innocence, you must acquit him," does not correctly state the law.
In the first place, the use of the word "Supposition" in a charge has a tendency to excite speculation, and its use is criticized in Baldwin's Case, 111 Ala. 15, 20 So. 528; Yarbrough's Case, 105 Ala. 43, 16 So. 758; Garrett's Case,97 Ala. 18, 14 So. 327. Its use in a charge is never permissible unless the charge predicates the supposition as being such, reasonably arising from and suggested by the facts. Yarbrough's Case, 105 Ala. 43, 16 So. 758; Davis v. State,188 Ala. 59, 66 So. 67; Edwards v. State, 205 Ala. 160,87 So. 179; Smith v. State, 197 Ala. 193, 72 So. 316. Charges 1 and 11 in Griffin's Case, 150 Ala. 49, 43 So. 197, met the requirements as recognized in the foregoing decisions. And we must conclude that charge 3 in the Griffin's Case, being out of line with the other decisions of the Supreme Court, was inadvertently grouped with charges 1 and 11; besides in Smith's Case, 197 Ala. 193, 72 So. 316, as expressly overruled, all cases in this state holding that the refusal of such a charge is erroneous are overruled.
If charges 18 and 10 correctly define the law as to a reasonable doubt, the subject had already been covered in the court's oral charge and in 14 written charges given at the request of defendant. A multiplication of charges defining a reasonable doubt tends to mystify rather than to make clear to the jury what is otherwise a very simple proposition of law.
Charge 13 is bad in that it omits the word "reasonable" before the word "doubt."
The motion for new trial was properly overruled. There is no error in the record, and the judgment is affirmed.
Affirmed.
                          On Rehearing.
Opinion amplified, and rehearing overruled.